Citation Nr: 0113010	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.

2.  Entitlement to service connection for residuals of 
decompression sickness, including vertigo and hearing loss.

3.  Determination of the proper initial rating for service 
connected hemorrhoids, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO) which addressed a multiplicity of 
service connection claims and denied a 10 percent evaluation 
for multiple, noncompensable, service-connected disabilities.  
In a November 1999 clarification of his September 1999 Notice 
of Disagreement, the veteran identified eight issues 
addressed by the RO's decision for which he wished to 
initiate an appeal.  The veteran timely perfected his appeal 
of all eight issues.  Upon consultation with his 
representative, the veteran clearly and expressly withdrew 
five of those issues from appellate status during his March 
2000 RO hearing, leaving only the three issues identified on 
the title page of this decision as matters on appeal before 
the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal on the issue of 
entitlement to service connection for residuals of a left 
ankle sprain.

2.  The evidence does not demonstrate that the veteran 
currently has residuals of a left ankle sprain causally 
linked to service or to a service-connected disorder.



CONCLUSION OF LAW

The veteran currently does not have residuals of a left ankle 
sprain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for residuals of a left 
ankle sprain because he sprained his left ankle during 
service and continues to experience residual disabilities.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal, a transcript of an RO 
hearing on the issue on appeal after which the veteran was 
afforded additional time to submit evidence, and other 
records, if any, which the veteran identified as pertinent to 
the claim; VA is unaware of other unrequested records 
pertinent to this appeal, and; the evidence is sufficient to 
permit the Board to proceed with appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000) (VCAA).

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the in-service and the current 
disorders.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

There is no objective evidence demonstrating a current left 
ankle disorder.  Service medical records (SMRs) reveal that 
the veteran sprained his left ankle during service.  The 
veteran underwent VA examination in May 1999, during which he 
acknowledged that his left ankle caused no discomfort.  
Objective findings confirmed an asymptomatic left ankle.  
Range of left ankle motion was measured at 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion, constituting 
full and normal motion under VA regulations.  See 38 C.F.R. 
§ 4.71, Plate II.  Findings also included absence of 
swelling, warmth or tenderness, normal X-rays, no limitation 
of motion or functional loss due to pain, and no motion-
induced pain, excess fatigability or incoordination.  There 
was no diagnosis pertaining to the left ankle.

The veteran testified at his March 2000 RO hearing that his 
left ankle was unstable, sometimes popping out of place and 
causing pain during strenuous exercise.  He further described 
recurring left ankle instability.  Beyond the veteran's own 
statements, there is no competent medical evidence showing a  
current diagnosis for residuals of a left ankle sprain.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); ); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).  Based 
upon the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for residuals of a left ankle sprain.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); VCAA; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a left ankle sprain is 
denied.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See VCAA.  This 
statute redefines VA's duty to assist and to notify a 
claimant of information and evidence necessary to 
substantiate a claim for benefits.  The VCAA also eliminates 
the concept of a well-grounded claim, thereby superseding a 
United States Court of Appeals for Veterans Claims decision 
precluding VA assistance when a claim was not well grounded.  
See Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  The new provisions require VA to 
make a reasonable effort to assist a veteran to obtain 
evidence necessary to substantiate a claim, which may include 
medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

During his Board hearing the veteran testified that his 
service duties as an altitude chamber instructor exposed him 
to repeated and severe pressure changes.  This activity 
apparently included a risk of contracting a particular 
disorder or disorders which entailed skin, joint and possibly 
other symptomatology.  Indeed, SMRs confirm his in-service 
treatment for what was diagnosed as decompression sickness, 
simple bends and possible osteonecrosis, all related to the 
veteran's duties involving altitude chamber flights.  It is 
not clear from the May 1999 examination reports that the VA 
examiners were sufficiently familiar with disorders arising 
from severe pressure changes to determine whether the veteran 
exhibited current manifestations of such a disorder.  
Accordingly, the Board finds that the VA's duty to assist 
requires that the veteran be examined by an appropriate 
physician to determine whether he has current symptoms 
attributable to an in-service pressure disorder.

During his Board hearing the veteran also testified that his 
service-connected hemorrhoid disorder was more severe than is 
contemplated by the currently assigned 10 percent disability 
rating.  He acknowledged that his hemorrhoids manifestations 
waxed and waned and that they flared up periodically causing 
pain and bloody stools.  He contends, in essence, that his 
May 1999 VA examination was inadequate because it took place 
while his symptomatology was minimal.  The Board finds some 
force to this argument and is mindful of caselaw direction on 
the adequacy of VA examinations and the duty to assist.  See 
Ardison v. Brown, 6. Vet. App. 405, 407-408 (1994) 
(examination of a disorder characterized by remission and 
recurrence must address the frequency and duration of 
outbreaks and their appearance and virulence during the 
outbreaks).  Therefore, the RO should arrange for examination 
of the veteran's hemorrhoids during one of the flare-ups.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure completion of all notification and 
development required by the VCAA.  In 
particular, the RO should ensure 
compliance with new notification 
requirements and development procedures 
provided at sections 3 and 4 (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

2.  The RO should then arrange for VA 
examinations by appropriate physicians as 
described herein.  The examiners shall 
have access to and review the claims file 
and a copy of this remand; conduct all 
indicated studies; record pertinent 
medical complaints, symptoms, and 
clinical findings, and; provide a clear 
and complete medical rationale for all 
conclusions.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to a claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

	(a)  A physician with expertise in 
diagnosing and treating pressure-related 
disorders should examine the veteran to 
determine whether he has current 
manifestations or residuals of a 
pressure-related disorder and, if so, 
whether it is at least as likely as not 
that such a disorder is causally related 
to a disorder noted in service, or is 
otherwise causally related to service.

	(b)  The RO should schedule the 
veteran for a VA examination of his 
service-connected hemorrhoids during an 
active stage to determine the nature and 
severity of this service-connected 
disorder.  The examining physician also 
should review pertinent aspects of the 
veteran's history and comment upon the 
effects of the veteran's service-
connected hemorrhoids upon the veteran's 
ordinary activity functioning.  The 
examiner should describe all bleeding, 
secondary anemia, or fissures, note 
whether they are large or thrombotic, 
irreducible, with extensive redundant 
tissue evidencing frequent recurrences, 
or whether the symptoms are mild or 
moderate.  If the manifestations are not 
present, the examiner should so indicate.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for residuals of 
decompression sickness, including vertigo and hearing loss, 
and for a higher initial disability rating for hemorrhoids.  
If the RO denies one or more of the benefits sought on 
appeal, it should issue a supplemental statement of the case 
and provide the veteran with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



